ROBB, Associate Justice.
Appeal froln concurrent decisions of the Patent Office tribunals in an interference proceeding, awarding priority as to the three claims to the junior party, Chubb.
The issue relates to a method of electrically welding metallic parts by moving one of such parts with respect to and into contact with the other through the path of the electric are formed between them. The are is maintained “automatically” (count 3), “under electric control” (count 4), and “automatically controlled” (count 8), for a determined period.
The invention is of a complicated character, and the decision of the Patent Office ought not to be disturbed unless error is clearly made to appear. We have examined the record and the briefs of counsel. Being convinced of the correctness of the conclusion reached, we affirm the decision.
Affirmed.